FILED
                            NOT FOR PUBLICATION                                MAR 13 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CAROL APPLEBEE WILHELM,                          No. 12-35253

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01455-BR

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted February 13, 2015**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

       Carol Applebee Wilhelm appeals the district court’s order affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and affirm.

      Substantial evidence supports the Administrative Law Judge’s (ALJ)

determination that Wilhelm’s foot condition was not a severe impairment.

Considering the medical evidence, including the lack of any significant treatment

records for Wilhelm’s foot after 2006, the ALJ reasonably inferred that Wilhelm’s

foot impairment did not significantly limit her ability to do basic work activities.

20 C.F.R. § 404.1520(c); Molina, 674 F.3d at 1111 (“Even when the evidence is

susceptible to more than one rational interpretation, we must uphold the ALJ’s

findings if they are supported by inferences reasonably drawn from the record.”).

      The ALJ provided specific and legitimate reasons supported by substantial

evidence for discounting Dr. Jensen’s opinion that Wilhelm would be unable to

work due to her neck and back pain. As the ALJ noted, Dr. Jensen’s opinion was

inconsistent with the claimant’s actual activities and disproportionate to the

objective medical findings, which failed to show any significant problems. See

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-03 (9th Cir. 1999) (ALJ

may reject a medical opinion that is internally inconsistent, inconsistent with

claimant’s activities, or inconsistent with other medical findings). Moreover, Dr.

Jensen’s opinion also contradicted her own treatment notes, which noted that


                                          2
Wilhelm’s back pain could at times be managed with medication, was sometimes

mild or intermittent, and did not prevent Wilhelm from brushing and feeding her

horses.

      The ALJ provided specific, clear and convincing reasons for discounting

Wilhelm’s testimony regarding the intensity, persistence and limiting effects of her

symptoms. The ALJ properly considered Wilhelm’s medical records, the

testimony of the medical expert, and the written testimony of Wilhelm’s husband

in the ALJ’s determination that Wilhem’s subjective complaints were not credible.

Moreover, substantial evidence supported the ALJ’s treatment of the lay witness

testimony; the ALJ considered the testimony, concluding it was credible and

consistent with an ability to perform light exertional level activities. See Stout v.

Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006).

      Finally, Wilhelm argues that the ALJ’s step-four finding was not supported

by substantial evidence, and that the ALJ’s hypothetical to the vocational expert

was incomplete. These arguments, however, are simply a restatement of

Wilhelm’s previous argument that the ALJ improperly discounted Wilhelm’s

testimony. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th Cir.

2008) (finding that claimant’s assertion that the hypothetical was incomplete

simply restated claimant’s challenge to a residual functional capacity


                                           3
determination); Magallanes v. Bowen, 881 F.2d 747, 756-57 (9th Cir. 1989)

(proper hypothetical need only include those restrictions that were supported by

substantial evidence).

      AFFIRMED.




                                         4